CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 February 3, 2012 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: China Yida Holding, Co. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 16, 2011 and Documents Incorporated by Reference Form 10-Q for the Fiscal Quarter Ended June 30, 2011 Filed August 9, 2011 File No. 001-34567 Dear Ms. Krebs, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated December 9, 2011 regarding the above referenced filings (the “Comment Letter”). As requested in your letter, we have provided responses to the questions raised by the staff. For your convenience, the matters are listed below, followed by our responses: General 1. Please publicly file your amended Form 10-K and all exhibits. ANSWER: The Form 10-K and all exhibits have been filed on EDGAR. 2. We note your response to comment 2 from our letter dated September 22, 2011. Your proposed disclosure still omits the U.S. Dollar amounts in several instances, including on page 5. Please provide the U.S. dollar amounts in your revised filing. ANSWER: We have reviewed the Form 10-K and have included all U.S. Dollar amounts as converted from RMB. Business, page 1 3. We note your response to comment 3 from our letter dated September 22, 2011. The corporate organizational chart on page 3 of your proposed disclosure does not reflect the shortened names referenced in the filing, including “Hongda” “Fuyu” and “Fujian Jintai Tourism,” among others. The organizational chart also does not identify Yida (Fujian) Tourism Group Limited and Fujian Yida Tulou Tourism Developments Co., Ltd. as wholly foreign-owned entities (WFOEs). Please revise. Furthermore, please add a “*” to the boxes for Fujian Jiaoguang Media Co. and Yongtai Yunding Resort Management Co. to correspond to the legend at the bottom of the chart that states, “* Each of Fujian Jiaoguang and Yunding Resort Management currently has no material business operations.” Lastly, disclose in the chart that Fuzhou Hongda Commercial Services, Ltd. currently has not operations, as you disclose under “Fujian Jintai Tourism” on page 2 of your proposed disclosure. ANSWER: On page 1, we have updated the corporate organizational chart to include all shortened names and to identify the WFOEs. 1 FETV, page 4 4. We note your response to comment 7 from our letter dated September 22, 2011. Please provide an English translation for this website. ANSWER: On page 4, we included the website and a paraphrased description of what the website states. Specifically, it states that “there were 169.48 color TV sets per 100 urban households, an increase of 1.5%; 101.75 refrigerators, an increase of 2.1%; 98.32 washing machines; and 164.34 air conditioners, an increase of 9.7%.” (2009). 5. We note your response to comment 10 from our letter dated September 22, 2011. Please disclose for the last two fiscal years the total amount of advertising available on FETV, the total amount sold and the resulting percentage of total advertising sold per fiscal year. In your management’s discussion and analysis, disclose any trends in your sales of advertising time, including with respect to your sales of advertising time during prime hours. ANSWER: On page 4, we have disclosed, for the last two fiscal years, the total amount of advertising available on FETV, the total amount sold and the resulting percentage of total advertising sold per fiscal year. We have also discussed the negative trend that we expect due to the new PRC regulations on Broadcast Media. 6. In addition, with respect to comment 10 from our letter dated September 22, 2011, please confirm that you included advertising agencies when you responded that you do not have any advertising customers that account for more than 10% of your revenues. ANSWER: On page 4, we have confirmed that none of our advertising customers, including advertising agencies, account for more than 10% of our revenues. 7. We note your response to comment 13 from our letter dated September 22, 2011. Please disclose the scope of business activities in Fuyu’s business license, including whether it specifically includes operating an advertising business, and discuss whether Fuyu conducts any operations outside of the scope of its business license. ANSWER: On page 4, we disclose that the scope of Fuyu’s business license is for the design, production, distribution and agency of all kinds of domestic advertising. This is consistent with Fuyu’s business operations and Fuyu does not operate outside the scope of its business license. Tourism, page 5 8. We note your response to comment 15 from our letter dated September 22, 2011 and your proposed disclosure on page 5 that you “expect to” generate revenue from both Yunding Park and Hua’an Tulou Cluster. Please revise your disclosure, if true, to indicate that you “are” generating revenue from these locations. ANSWER: On page 5, we revised our disclosure to state that we do generate revenue from both Yunding Park and Hua’an Tulou Cluster. 9. We note your expectation that your tourism business will be the primary source of your revenue over the next few years. As your tourism revenue is directly related to the number of visitors at your destinations, please disclose the number of visitors at each tourist destination during the last two fiscal years. Expand your management’s discussion and analysis to address any material changes or trends with respect to the same. ANSWER: On page 5, we have disclosed the number of visitors at each of our destinations during the last two fiscal years. We have also addressed material trends for our tourism business in the management’s discussion and analysis section. With respect to each tourism destination, identify which corporate entity is a party to the contractual arrangements you have entered into with the respective local governments. Please revise the references in your disclosure to “contractual arrangements” in order to clearly identify the names or such contracts and each of the relevant parties. Disclose the material terms and conditions of each contract in your revised disclosure. Please ensure that each contract is filed as an exhibit to your amended Form 10-K. ANSWER: 2 Yunding Park, page 5 We note your proposed disclosure that Hong Kong Yi Tat shall be entitled to the ticket sales revenue with RMB 5 million deducted in the first 10 years. Please revise your disclosure to clarify whether the RMB 5 million will be deducted from ticket sales in each year of the first 10 years or whether a total of RMB 5 million will be deducted over the course of the first 10 years. To provide context, disclose the amount of your ticket sales in the last year. ANSWER: On page 5, we have disclosed that the RMB 5 million will be deducted over the course of the first 10 years. We are not required to pay RMB 5 million per year for the first ten years. Hua’an Tulou Cluster, page 5 We note your proposed disclosure that Hong Kong Yi Tat shall pay 16% to Hua’an County government in the first five years. Please clarify to what amount these percentages pertain (e.g. ticket price, revenue, etc.). In order to provide context for your disclosure, disclose the current ticket price of the Dadi Tulou Clusters. ANSWER: On page 5, we clarified our disclosure to state that the 16% is of gross ticket sales. We have also disclosed that the current ticket price of the Dadi Tulou Clusters is RMB 90 or ($14.50 USD). Ming Dynasty Entertainment World, page 6 We note your disclosure provided in response to comment 16 from our letter dated September 22, 2011 that, “[a]s of December 31, 2010, China Yida and Anhui Xingguang have contributed a total of RMB 100 million to the Project Company.” Please disclose the amount contributed by each entity. ANSWER: On page 6, we revised our disclosure to state that “[o]f the RMB 100 million ($15,800,000 USD) that has been contributed, we have contributed RMB 60 million ($9,500,000 USD) and Anhui Xingguang has contributed RMB 40 million ($6,300,000 USD).” The City of Caves, page 7 Revise your disclosure to clarify whether the payment of 5% of ticket sales per year during the second five years and 8% of ticket sales per year from the 11th year refer to the amount paid to Fenyi County government or retained by Fujian Yida. ANSWER: On page 7, we have revised our disclosure to state that we will be required to pay 5% of gross ticket sales to Fenyi County government. Regulations, page 9 Please expand your disclosure to describe each of the following regulations: - The PRC Pricing Law; - The State Council’s Regulations on Scenic Spots; -
